Citation Nr: 0405946	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  02-08 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to death pension.  

3.  Whether there is clear and unmistakable error in a prior 
rating decision denying service connection for 
arteriosclerotic heart for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and D.T.


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  He died in February 2001.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The appellant is the veteran's widow.

A February 2000 rating decision found that new and material 
evidence had not been received to reopen a claim for service 
connection for heart disease.  A timely notice of 
disagreement was submitted.  Prior to his death, the veteran 
was not sent a statement of the case on this issue.  
Accordingly, this issue was pending at the time of his death.  
Additionally, the veteran made a claim for service connection 
for chronic obstructive pulmonary disease, a back condition, 
and hypertension in January 2001.  The RO did not adjudicate 
these claims prior to the veteran's death.  Accordingly, 
these issues were also pending at the time the veteran died.  
The appellant's March 2001 claim included a claim for accrued 
benefits.  The July 2001 rating decision that addressed 
accrued only addressed the pending claim of whether there was 
clear and unmistakable error in a prior decision denying 
service connection for arteriosclerotic heart disease.  It 
did not address the other issues pending at the time the 
veteran died.  Accordingly, the issues of whether new and 
material evidence had been received to reopen a claim for 
service connection for heart disease and service connection 
for chronic obstructive pulmonary disease, a back condition, 
and hypertension are referred to the RO for appropriate 
action.

The appellant and D.T. presented testimony before the 
undersigned at a hearing at the RO in March 2003.  A 
transcript of the hearing testimony has been associated with 
the claims file.  


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

Prior to the appellant's claim and appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA 
and the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim and redefines the scope of assistance that VA 
will provide to a claimant.  The VCAA also requires VA to 
notify the claimant and the claimant's representative of any 
information not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  38 C.F.R. §§ 3.102, 3.159, 
3.326 (2003).  

Review of the record reflects that the appellant was provided 
the VCAA regulations in the June 2002 supplemental statement 
of the case.  However, she has not been specifically informed 
of the evidence not of record to substantiate the claim, what 
evidence VA is responsible for obtaining, what evidence the 
claimant is responsible for providing, and to provide any 
other evidence pertinent to the claim.  Such notification is 
now a prerequisite for the adjudication of a claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, this case will be returned to the RO to notify 
the claimant of the enhanced duty to notify and assist a 
claimant in the development of the evidence necessary to 
substantiate the claim.  

Following the appellant's March 2003 hearing before the 
undersigned, additional medical records were received at the 
Board in May 2003.  At the time of the hearing, the Board 
could consider such evidence without referral to the RO.  
However, a May 1, 2003, decision by the U.S. Court of Appeals 
for the Federal Circuit invalidated the regulations under 
which the Board could consider such evidence in the first 
instance.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  Since the 
regulations have been invalidated, any evidence received at 
the Board without a waiver must be returned to the RO for 
consideration and issuance of a supplemental statement of the 
case that addresses the new evidence prior to consideration 
by the Board.  Accordingly, this case will be returned to the 
RO for consideration of the additional evidence.

At her hearing before the undersigned, the appellant 
testified that the veteran received treatment from Dr. Yuhas 
as his primary care physician.  Outpatient treatment records 
from this physician are not contained in the claims file.  
Accordingly, this case will be returned to the RO to obtain 
additional medical records from Dr. Yuhas.

Following the appellant's hearing at the Board, she provided 
a statement which provided a listing of VA and private 
medical facilities, and private physicians who had treated 
the veteran.  Records from these medical providers may 
provide probative evidence for evaluating the appellant's 
claim.  Accordingly, this case will be returned to the RO to 
request additional medical records.

The service medical records show that the veteran was 
admitted to a service hospital on November 8, 1943, and 
discharged on November 11, 1943.  The final diagnosis was no 
disease; admitted because of tachycardia, lightheadedness, 
and slight headache.  No pathology was demonstrated.  His 
discharge physical examination notes heart trouble and that 
he had been hospitalized for four days.  The veteran's death 
certificate indicates that he died due to atherosclerotic 
heart disease.  The record does not contain an opinion as to 
whether the veteran's heart complaints in service were 
related to the atherosclerotic heart disease.  Therefore, 
this case will be returned to the RO to obtain a medical 
opinion as to the etiology of the veteran's atherosclerotic 
heart disease/coronary artery disease.

The July 2001 rating decision denied service connection for 
the cause of the veteran's death, entitlement to Dependents 
Educational Assistance, special monthly pension, and found 
there was no error in a prior denial of service connection 
for arteriosclerotic heart disease for accrued benefits 
purposes.  In the appellant's notice of disagreement, she 
indicated that she was disagreeing with the denial of all 
issues listed in the notification letter.  The statement of 
the case only listed the issues of service connection for the 
cause of the veteran's death and entitlement to Dependents 
Educational Assistance.  The record does not show that the 
veteran has received a statement of the case addressing the 
issues of entitlement to death pension benefits for accrued 
benefits purposes and whether there is clear and unmistakable 
error in a prior rating decision denying service connection 
for arteriosclerotic heart disease for accrued benefits 
purposes.  The filing of a notice of disagreement places a 
claim in appellate status and requires that the RO issue a 
statement of the case.  This is a procedural matter requiring 
remand.  Manlincon v. West, 12 Vet.App. 238 (1999).  
Accordingly, this case will be returned to the RO for 
issuance of a statement of the case on the issues of 
entitlement to death pension benefits and entitlement to 
accrued benefits.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should advise the claimant and 
the representative of the VCAA, and of 
the evidence necessary to substantiate 
the claim for entitlement to service 
connection for the cause of the veteran's 
death.  The notice should also advise the 
claimant of what evidence VA is 
responsible for obtaining, what evidence 
the claimant is responsible for 
providing, and to provide any other 
evidence pertinent to the claim.

2.  The RO should request that the 
appellant provide contact information for 
Dr. Yuhas.  Following receipt of the 
requested information, the RO should 
request copies of treatment records 
related to the veteran from January 1996 
to the time of his death in February 
2001.  The RO should obtain any necessary 
authorizations for the release of such 
information.

3.  The RO should request that the 
appellant provide the approximate dates 
of the veteran's treatment at the VA 
medical facility at Mount Vernon, 
Missouri.  The RO should also ask the 
appellant to identify any other VA 
facilities where the veteran was treated 
and provide the approximate dates of 
treatment.  Following receipt of the 
requested information, the RO should 
request copies of treatment records 
related to the veteran from the VA 
medical facilities.  

4.  The RO should request that the 
appellant provide contact information for 
the following medical facilities or 
physicians, and the approximate dates of 
treatment.
St. Frances Hospital
St. Joseph Hospital
Wesley Hospital
Stormount Vail Hospital
Emporia Hospital
Nevada Hospital
St. John's Hospital or Medical Center
Oak Hill Hospital
De Tar Clinic
Dr. A. Fritsch
Freeman Hospital
Dr. G. Conde
Dr. S. Sabapathy
Dr. T. Moore
Dr. P. Callicoat
Dr. E. Longevin
Dr. Lemlek
Following receipt of the requested 
information, the RO should request copies 
of treatment records from the identified 
medical facilities or physicians.  The RO 
should obtain any necessary 
authorizations for the release of such 
information.

5.  Following completion of the above and 
receipt of any additional medical 
records, the RO should request a VA 
medical opinion from a cardiologist.  The 
reviewer should render an opinion, based 
on a review of medical records in the 
claims file including the service medical 
records, as to whether it is at least as 
likely as not expressed in terms of 
probability if possible that the 
veteran's coronary artery disease or 
atherosclerotic heart disease was caused 
by or was related to the complaints 
related to the heart shown in the service 
medical records.  The reasons and bases 
for the opinion should be provided in the 
examination report.  

6.  Following completion of the above and 
receipt of any additional evidence 
generated in response to the VCAA notice, 
the RO should review the appellant's 
claim and determine whether entitlement 
to service connection for the cause of 
the veteran's death can be granted.  In 
addressing the claim, the RO should 
consider the additional evidence that was 
received at the Board.  The RO should 
conduct any additional evidentiary 
development deemed appropriate.  If the 
decision remains adverse to the claimant, 
she and the representative should be 
provided with a supplemental statement of 
the case and be apprised of the 
applicable time period within which to 
respond.  The case should then be 
returned to the Board for further 
consideration when appropriate.

7.  The RO should provide the appellant 
and the representative with a statement 
of the case addressing the issues of 
entitlement to death pension benefits and 
whether there is clear and unmistakable 
error in a prior rating denying service 
connection for arteriosclerotic heart 
disease for accrued benefits purposes.  
These issues should only be returned to 
the Board for further consideration if a 
timely substantive appeal is submitted.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



